235 F.2d 223
William H. LYONS, Appellant,v.UNITED STATES of America, Appellee.
No. 13298.
United States Court of Appeals District of Columbia Circuit.
Argued June 28, 1956.
Decided July 12, 1956.

Mr. Daniel I. Sherry, Washington, D. C., for appellant.
Mr. Nathan J. Paulson, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., Edward P. Troxell, Principal Asst. U. S. Atty., and Lewis Carroll, Asst. U. S. Atty., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and PRETTYMAN and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant was indicted, tried and convicted of violation of the narcotic laws. His principal point on appeal is that the trial court should have directed a verdict of acquittal because of the alleged existence of entrapment.


2
An examination of the record in this case discloses that if the jury believed the principal witness for the Government — which it obviously did — there was no entrapment. The jury was carefully and correctly instructed on this point.


3
Nor do we find any error affecting substantial rights on the other points argued on behalf of appellant.


4
Affirmed.